Title: John Bondfield to the American Commissioners, 12 November 1778: résumé
From: Bondfield, John
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


<La Rochelle, November 12, 1778: I concluded agreements with Mr. Schweighauser for the public freight of the two ships [the Governor Livingston and the Chasseur] which will proceed to Paimboeuf next week. We, like the merchants of Nantes, have applied for a convoy. These two ships will be very valuable; an application from you should insure the convoy. We will not sail without it. Mr. Livingston has decided it would be safer if he retained command of his ship; I enclose the bond, modified to reflect this change. I leave for Bordeaux today and on arrival will attend to your instructions about M. Bertin’s cannon.>
